[EDITOR'S NOTE: This case is unpublished as indicated by the issuing court.]
MEMORANDUM OF DECISION
It is not the function of the court in the consideration of this matter to determine the legal issues applicable to the facts of the case but rather to find whether probable cause exists.
The language of the Connecticut Prejudgment Remedies requires a court hearing to determine "whether or not there is probable cause to sustain the validity of the plaintiff's claim."  Sec. 52-278d Connecticut General Statutes.
The plaintiff does not have to establish proof by a fair preponderance of the evidence presented. The cause of action in question will prevail only if there is probable cause to sustain the validity of the claim.
"The hearing in probable cause for the issuance of a prejudgment remedy is not contemplated to be a full scale trial on the merits of the plaintiff's claim. The plaintiff does not have to establish that he will prevail, only that there is probable cause to sustain the validity of the claim." See 193 Conn. 175 and 11 Conn. App. 423.
The court has upon hearing considered the arguments of counsel,  the pleadings, and stipulation of facts of the parties and concludes there is probable cause to the validity of the plaintiff's claim.
Therefore, the plaintiff's request that it's application for prejudgment remedy be and the same is hereby granted until such time as a judgment is rendered in the action between the parties to this application.
JOSEPH F. MORELLI CT Page 6080 STATE TRIAL REFEREE